Title: To Thomas Jefferson from the Georgia Legislature, 4 December 1801
From: Georgia Legislature
To: Jefferson, Thomas


          
            Sir,
            Georgia. In the House of Representatives,Friday the 4th. December 1801.
          
          The Legislature of Georgia, reposing high confidence in the Executive of the Union, congratulates the President, on his elevation to the chief Magistracy.—They felicitate themselves, that an office of the first dignity in the Federal Republic, bearing the greatest responsibility, and embracing in its detail, various and complicated relations, on the judicious determination of which, essentially depends the prosperity of the Commonwealth; has been committed to the charge of him, in whose justice, integrity and patriotism, the Legislature of Georgia do confide—We have equal confidence in the Legislature of the Union. State rights, State sovereignty, as recognized by the Constitution, when respected by the General Government, will form the Ligament binding each political Fraction to the aggregate, by the indissoluble ties of reciprocal interest—Then Georgia, receiving justice for the past, and wishing no security for the future, will harmonize with the Legislature of the Union, and throw her feeble weight into the Federal scale.
          
          Under an administration which has the public good for its end, and the Constitution for its rule, under the Federal Legislature, when the talents and virtues of the Republic are concentrated; we look forward to that ultimatum of political perfectability, from which we hope never to retrograde.
          Receive Sir, this testimony of the Legislature’s confidence, together with our wishes, that your private walks may be as eminently happy, as your public life has been conspicuously virtuous.
          The foregoing address being read, was unanimously agreed to.
          
            David Meriwether Speaker
          
          
            Teste
            Hines Holt Clk
            In Senate, the 5th. December, 1801.Read & concurred
            John Jones Presidentof the Senate pro tempore
            TesteWill Robertson Secy
          
        